Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




DETAILED ACTION 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2021 has been entered.


Examiner Amendment
Please see the examiner amendment entered through the notice of allowance dated 05/28/2021.




Allowable Subject Matter
Claims 1-8 and 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of Independent claim 1 is that it contains limitations “with a decoder-side motion vector refinement (DMVR) process comprising:
obtaining, by a decoder, motion compensated interpolated samples in two reference frames of the block based on sub-pixel accurate merge motion vectors of the block for the two reference frames via a bilinear motion compensated interpolation;” and “skipping remaining steps of the DMVR process for the block; and performing final motion compensation using the sub-pixel accurate merge motion vectors of the block to obtain reconstructed samples for the block; and
when the SAD is not less than the CU size-dependent threshold value: performing the remaining steps of the DMVR process to determine refined motion vectors for the block”. These 
Examiner found following prior arts to be related and are from the general field of the claimed invention, however they separately or in combination fails to teach the above discussed specific claimed limitations:

US 20080037641 A1 (hereinafter Qiu) 
US 20060198445 A1 (hereinafter Li) 
WO2018121506A1 (hereinafter Mediatek)


With respect to claim 1, Qiu teaches a method of motion compensation for a block of a frame in a video with comprising:	 computing, by the decoder, a sum of absolute differences (SAD) between two motion compensated reference patches using a subset of the motion compensated interpolated samples:	 determining, by the decoder, whether the SAD is less than a coding unit (CU) size-dependent threshold value, the CU threshold value depending on a size of the CU:	 when the SAD is less than the CU size-dependent threshold value: skipping remaining steps of the motion vector refinement process for the block	 and performing final motion compensation using the motion vectors
Additionally Li, in the same field of endeavor, teaches block/cu size dependent thresholds to determining early termination of motion vector determination.

Therefore Qiu in combination of Li at most teaches 	 computing, by the decoder, a sum of absolute differences (SAD) between two motion compensated reference patches using a subset of the motion compensated interpolated samples;	 determining, by the decoder, whether the SAD is less than a coding unit (CU) size-dependent threshold value, the CU threshold value depending on a size of the CU:	 when the SAD is less than the CU size-dependent threshold value: skipping remaining steps of the motion vector refinement process for the block	 and performing final motion compensation using the motion vectors


when the SAD is not less than the CU size-dependent threshold value: performing the remaining steps of the DMVR process to determine refined motion vectors for the block”

Mediatek discloses a method (claims 1-30, paragraphs [0041 ]-[0046]): Decoder-side MV refinement (DMVR) { Bilateral Template MV Refinement }. Receiving input data associated with a current block in a current picture, wherein the current block is coded in bi-prediction mode. Determining an initial motion vector (motion vector 0) reference picture and an initial MV1, wherein the initial MVO and the initial MV1 correspond to bi-prediction motion vectors of the current block. Deriving a decision regarding whether to apply Bilateral Template MV Refinement to the current block based on the reference block 0 and the reference block 1 .wherein the decision is derived based on a measurement of differences between the reference block 0 and the reference block 1. The measurement of differences between the reference block 0 and the reference block 1 is calculated as a sum of absolution differences (SAD) between the reference block 0 and the reference block 1. If the measurement of differences between the reference block 0 and the reference block 1 is smaller than a threshold value, the decision indicates applying Bilateral Template MV Refinement to the current block.

However Mediatek differ in claim 1 based on limitations “obtaining, by a decoder, motion compensated interpolated samples in two reference frames of the block based on sub-pixel accurate merge motion vectors of the block for the two reference frames via a bilinear motion 
when the SAD is not less than the CU size-dependent threshold value: performing the remaining steps of the DMVR process to determine refined motion vectors for the block”

Any reasonable combination of the above or any references found during examiner search would not make claim 1 obvious.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/MOHAMMED S RAHAMAN/            Primary Examiner, Art Unit 2426